DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 14 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Wang et al. (US 2016/0042269).

Regarding claims 1 and 14, Wang et al. disclose a fluid meter 10A with a side view counter comprising a mechanical counter 232 coupled in the fluid meter via a side view fluid meter counter assembly, the assembly comprising: a mounting bracket 110,111,210 to mount the mechanical counter to an end of the fluid meter 10A (see Figs. 2-4); and a drive mechanism to drive a counter shaft of the mechanical counter 232 from a rotation of a driven member 220 actuated by a flow of fluid through a housing of the fluid meter (see pars. 0086 and 0087), the driven member having a drive shaft 220, extending externally to the housing in an end facing direction, to connect to the drive mechanism (see Figs. 2 and 8, shaft 220 extends from meter .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 2016/0042269).

Regarding claims 11 and 24, Wang et al. disclose that the end of the fluid meter to which the mechanical counter 232 is mounted defines a first end, and that the fluid meter comprises an electronic compensator 20 also mounted on the fluid meter (par. 0068, counter 20 is electronic and may compensate for temperature). Wang et al. do not teach the compensator 20 being mounted on a second end of the fluid meter opposite to the first end. However, the electronic compensator counter 20 of Wang et al. simply couples to a rotation shaft of the meter with a sensor 22 to sense rotation which is proportional to flow and could .


Claims 1-6, 8, 10, 12-19, 21, 23, 25 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Siebold et al. (US 3,446,072) in view of Boutillon (US 3,354,718).

Regarding claims 1 and 14, Siebold et al. disclose a fluid meter 10 with a side view counter 32 comprising a mechanical counter coupled in the fluid meter via a side view fluid meter counter assembly, the assembly comprising: a mounting bracket (see Figs. 1 and 2, housing parts 40,42,30 form a bracket connected to meter 10) to mount the mechanical counter 32 to an end of the fluid meter 10 (see Fig. 2); and a drive mechanism (gearing 20,22, shaft 24,26,28) to drive a counter mechanism of the mechanical counter 32 from a rotation of a driven member (member that includes shaft 18) actuated by a flow of fluid through a housing of the fluid meter 10 (see col. 2 lines 17-24, describing how output shaft 18 rotates in proportion to flow through meter), the driven member having a drive shaft 18, extending externally to the housing in an end facing direction (see Fig. 2, shaft 18 extends through end of meter housing 10), to connect to the drive mechanism and the mounting bracket providing a surface to mount the mechanical counter in an transverse direction to the end facing direction 
Siebold et al. do not show the details of the counter mechanism in the counter 32, and therefore do not explicitly disclose the drive mechanism driving a counter shaft of the counter mechanism; Siebold et al. only show that a shaft 28 of the drive mechanism connects to the counter 32 and rotates in order to actuate the mechanical elements of counter in some way. Boutillon discloses a similar mechanical fluid meter with a counter assembly including a counter 39, where a driven member 21 connects to a drive mechanism so that it rotates a shaft 28 of the drive mechanism, in a manner similar to the way that Siebold’s driven member 18 causes Siebold’s shaft 28 to rotate, and Boutillon further show details of how the shaft 28 of the drive mechanism connects to counter 39 by showing the shaft 28 driving a counter shaft (shaft with gear 38, not labeled) of the counter by using beveled gears 33,38 on the driving mechanism shaft 28 and counter shaft, respectively. It would have been obvious to one ordinary skill in the art to apply the teachings of Boutillon, of using beveled gears to connect the drive mechanism shaft to a counter shaft for actuation of the counter, to the apparatus and assembly of Siebold. This would have been obvious because it merely substitutes known elements, i.e. the beveled gears and counter shaft of Boutillion, in a known manner because the beveled gears and connected counter shaft and counter mechanism can be connected to the top of shaft 28 of Siebold in nearly an identical manner to the way they are connected to the top of the shaft 28 of Boultillon; furthermore the substitution would yield only predictable results because it would merely allow for connection of the drive mechanism to the counter shaft of Siebold et al. at a right angle in the same way that it does in Boutillon.

Regarding claims 2 and 15, Siebold et al. disclose that the drive mechanism comprises a worm drive (see Fig. 2, worm 20).

Regarding claims 3 and 16, the proposed combination of Siebold et al. and Boutillon teaches the drive mechanism comprising a pair of bevel gears in engagement (Boutillon gears 33 and 38) because the engaged bevel gears 33 and 38 of Boutillon are part of the proposed combination set forth above with regard to claims 1 and 14.

Regarding claims 4 and 17, the proposed combination of Siebold et al. and Boutillon above teaches one of the pair of bevel gears (gear 33 in Boutillon) being mounted to a transverse axel extending between the counter shaft and the driven member (in the proposed combination the gear 33 of Boutillon mounts on the shaft 28 of Siebold et al., which shaft is part of an axle between: the driven member 18 at its lower end in Fig. 2 of Siebold, and the counter shaft of the counter at its upper end).

Regarding claims 5 and 18, Siebold et al. disclose the transverse axle 28,26,24 being mounted for rotation by the mounting bracket (see Fig. 3 showing shaft 28 mounted in part 30; see also Fig. 2, showing shaft 24 mounted in part 40).

Regarding claims 6 and 19, Siebold et al. disclose that the mounting bracket comprises a pair of spaced arms to mount the transverse axel (see Figs. 2 and 8, showing projections which can be called “arms” that mount the axel at either side of the worm gearing).

Regarding claims 8 and 21, the proposed combination set forth above with regard to claim 1 teaches that one of the pair of bevel gears is mounted to the counter shaft of the mechanical counter (beveled gear 38 of Boutillon is mounted to counter shaft, see Fig. 1; this arrangement of beveled gears would be part of the combination on which the rejection is based).

Regarding claims 10 and 23, Siebold et al. disclose that a worm gear 22 is mounted to the transverse axel for coupling to a worm 20 driven by the driven member 18 (see Fig. 2).

Regarding claims 12 and 25, Siebold et al. disclose that the fluid meter comprises a counter housing to house the assembly and mechanical counter, the counter housing having a window through which the mechanical counter is visible (see Fig. 1, showing housing parts that enclose all of the assembly elements and has a window to show counter). It would have been obvious to one of ordinary skill in the art when using the beveled gears and counter shaft arrangement of Boutillon at the top of the drive mechanism axle of Siebold et al. to enclose the beveled gear parts in the housing as well because it provides protection from tampering and debris.

Regarding claims 13 and 26, Siebold et al. disclose that the fluid meter may comprise a gas meter (col. 2 lines 9-16, any type of meter that has a shaft driven at a speed proportional to flow, which includes many known gas meters).

Allowable Subject Matter
Claims 7, 9, 20 and 22 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL M WEST whose telephone number is (571)272-2139.  The examiner can normally be reached on M-F 8 am - 5 pm (CT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on 571-272-2457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PAUL M. WEST/Primary Examiner, Art Unit 2861